DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1) in view of Robinson et al. (US 2017/0003720 A1).
Regarding claim 12, Balian discloses a pendant system (e.g. Abstract & [0037]), comprising: 
a pendant (e.g. [0037]: necklace) configured to mount on a necklace, the pendant including a housing (e.g. [0036-0037]: housing); 
a vibration element located within the housing (e.g. [0036-0037]: alerting means, such as vibrator, housing within the electronic circuit of the device, such as the necklace) and configured generate haptic feedback when activated (e.g. [0023, 0035, 0042]: tactile alert); and a controller (e.g. Figs. 1-2: 16 & [0043]) located within the housing and configured to activate the vibration element randomly (e.g. [0023, 0024, 0036, 0044]).  
Balian fails to disclose, but Robinson teaches a system (e.g. Fig. 2) comprising a mounting structure (225) configured to mount a housing (205) on the pendant (e.g. 220, 235, 255, 250).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Balian with the teachings of Robinson to include the housing on the pendant by a mounting structure so as to securely fixed the housing on the pendant.
Regarding claim 16, Balian discloses activating the vibration element randomly includes activating the vibration element randomly a predetermined number of times within a predetermined time period (e.g. Abstract & [0013]).
Regarding claim 26, Balian and Robinson in combination discloses the mounting structure (i.e. snap on feature), but fails to disclose the mounting structure includes an elastic band and/or an adhesive to mount the housing on the pendant.
All of the claimed elements are evidenced as known in the prior art except for the specific type of mounting structure.  One of the ordinary skill in the art would have recognized the finite number of predictable solutions for mounting the housing on the pendant (i.e. any known in the art method for attaching one element with another).  The result of the housing being mounted on the pendant is expected with any possible mounting solutions.  Absent unexpected results, it would have been obvious to try any predictable solutions for mounting the housing.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1) in view of Robinson et al. (US 2017/0003720 A1) as applied to claim 12 above, and further in view of Worick et al. (US 2007/0087790 A1).
  Regarding claim 13, Balian discloses activation signals (i.e. signal for activating the vibration element) randomly (e.g. [0023, 0024, 0036, 0044]).
Balian fails to disclose, but Worick teaches a transceiver (e.g. Fig. 1: 112) located within the housing (e.g. Fig. 1: 106, 108) and configured to operably connect to a remote electronic device, wherein the remote electronic device generates activation signals, wherein the activation signals are transmitted from the remote electronic device to the transceiver, and - 24 –wherein the transceiver is configured to send the received activation signals to the controller for activating the vibration element (e.g. Figs. 1-3 & [0005, 0023, 0025, 0027, 0028]).  
Balian discloses a pendant capable of producing an activation signal to activate a vibration module within the pendant to alert a user randomly (see rejections of claims 1 and 12 above), but it fails to disclose the activation signal is from a remote electronic device.
Worick teaches an invention (a wearable notification device) that could receive activation signal from a remote device.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Balian with the teachings of Worick to include a remote electronic device capable of sending alert signal to the wearable device so as to communicate and/or alert the user based on receipt of phone call and/or calendar reminder appointment. 
Regarding claim 14, Worick teaches the remote electronic device is a smartphone (e.g. Fig. 10: cell phone 1006).  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balian et al. (US 2010/0204541 A1) in view of Robinson et al. (US 2017/0003720 A1) as applied to claim 12 above, and further in view of Candy et al. (US 2017/0316674 A1).
Regarding claim 15, Balian fails to disclose, but Candy teaches the housing is waterproof, such that the pendant is wearable while swimming or in a shower without damaging at least the controller and the vibration element (e.g. [0007]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Balian with the teachings of Candy so as to allow user to wear the necklace in any environment including shower and pool.  

Allowable Subject Matter
Claims 1-8, 11 and 21-25 are allowed.

Response to Arguments
Applicant’s arguments, see p. 8 and 12-13, filed 11/04/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejections of claims 1-8 and 11 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 12-16 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688